DETAILED ACTION
This detailed action is in response to the application filed on December 19, 2018, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 22 recites both "branch path 49" and "on-off valve 49" while paragraph 12 recites "branch path 43."  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The written description as filed notes that no structure has been shown in the drawing (Paragraph 8 (hereinafter "Pr") and includes a description of the structure noting that the control means includes a screen display and buttons (Pr8) yet does not provide any detailed structure for the claimed control means controlling the liquid feed pump and on-off valves. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites a pressure sensor in the dialysate recovery path measures pressure in the dialysate discharge path without indicating how a pressure sensor in one path may measure the pressure in another path.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima, et al., U.S. Publication No. 2015/0174310 (hereinafter "Mishima") in view of Jonsson, et al., U.S. Patent No. 4,784,495 (hereinafter "Jonsson").
Applicants' claims are directed towards a device.
Regarding Claim 1-3, Mishima discloses a dialysis device including stock solution producing means producing a stock solution of dialysate (Fig. 1, items 33, 34, P2, P3, Pr31), dialysate producing means (Fig. 1, Pr23,25) producing the dialysate by mixing clean water supplied by a liquid feed pump (Fig. 1, item P1, Pr27) provided in a clean water supply path (Fig. 1, item 23, Pr23) and the stock solution supplied from the stock solution producing means via a stock solution supply path (Fig. 1, items 33, 34, Pr31), a dialysate supply path (Fig. 1, item 24, Pr23)  supplying the dialysate to a dialyzer (Fig. 1, item 2, Pr23) from the dialysate producing means (Fig. 1), and a dialysate discharge path discharging used dialysate from the dialyzer (Fig. 1, item 26, Pr35), supplying the produced stock solution to the dialysate producing means via the stock solution supply path (Fig. 1, items 33, 34), characterized in that a first liquid draining path connecting the clean water supply path at an upstream side of the liquid feed pump to the stock solution supply path (Fig. 1, item 46 (note fluidic connection with stock supply paths 33 and 34), Pr39), a second liquid draining path connecting the clean water supply path at a downstream side of the liquid feed pump to the dialysate discharge path (Fig. 1, item 32, Pr30), control means controlling the liquid feed pump and the on-off valve are provided (Pr24), and the control means drains a liquid in the device via the first liquid draining path and the second liquid draining path by opening on-off valves and operating the liquid feed pump (Pr24 (note modifying controller functions obvious and "would be within the level of Ex Parte Giazotto, Appeal No. 2014-005895 (PTAB Oct. 31, 2016))).
Mishima does not disclose the stock solution producing means having a powder container attachably and detachably connected to a branch path branched from the clean water supply path and the stock solution supply path, producing the stock solution by dissolving dialysate producing powder in the powder container by the clean water supplied from the branch path, or an opening path causing the branch path to communicate with an external space by opening an on-off valve.
Jonsson also relates to a dialysis device using a stock solution  with a controller means and discloses the stock solution producing means having a powder container (Figs. 2, 7, items 10, 10f, C6/L61-63, C11/L42-52, C12/L17-20) attachably and detachably connected to a branch path (Fig. 2, item 8, C6/L68, C12/L17-20) branched from the clean water supply path and the stock solution supply path (Fig. 2), producing the stock solution by dissolving dialysate producing powder in the powder container by the clean water supplied from the branch path (C5/L65-C6/L4,49-26), and an opening path causing the branch path to communicate with an external space by opening an on-off valve (Fig. 2, items 19,20, C6/L66-C7/L10 (note filter 20 acts as valve)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dialysis device disclosed by Mishima with the powder dissolving container disclosed by Jonsson because, according to Jonsson, dissolving powder at the time of use avoids "[m]ajor problems" with solution stability and contamination (C2/L3-6,19-24,34-39, C5/L8-18) and provides for "a relatively constant concentration level of dissolved powder concentrate" (C4/L4-8) while accurately 
Additional Disclosures Included:  Claim 2: the dialysate producing means comprises a dialysate chamber (Mishima, Fig. 1, item 21, Pr23,25) in which an inside is divided into a supply chamber and a recovery chamber (Mishima, Fig. 21, items 21a,22a,21b,22b, Pr25), the dialysate supply path supplies the dialysate to the dialyzer from the supply chamber of the dialysate chamber (Fig. 1, item 24, Pr23), used dialysate from the dialyzer is recovered into the recovery chamber of the dialysate chamber via a dialysate recovery path (Mishima, Fig. 1), and further, the dialysate discharge path discharges the used dialysate recovered in the recovery chamber to an outside (Mishima, Fig. 1), and a pressure sensor detecting pressure in the dialysate recovery path is provided in the dialysate discharge path, a pressure detection path connecting the clean water supply path and the dialysate recovery path at an upstream side of a connection portion of the clean water supply path and the first liquid draining path (Mishima, Fig. 1, item 41, Pr38; see also indefiniteness analysis above), and the control means stops operation of the liquid feed pump based on a detection result of the pressure sensor (Mishima, Pr19,24 (note use of controller to control device components)).  Claim 3: a bypass path connecting the stock solution supply path and the branch path in a state where the powder container is detached from the stock solution supply path and the branch path is provided (Jonsson, Fig. 8 (note two powder container paths where one path may act as branch path), the control means drains a liquid in the bypass path via the first liquid draining path and the second liquid draining path by opening the on-off valve 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779